           Case 20-11529-elf                      Doc        Filed 05/10/21 Entered 05/10/21 19:11:25                                    Desc Main
                                                              Document     Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1                  Bobby Jackson
                           aka Bobby L. Jackson aka Bobby Lewis Jackson
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:           Eastern       District of          Pennsylvania
                                                                                         (State)
 Case number                                  20-11529-ELF



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                       12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 The Money Source Inc.                                            Court claim no. (if known):                      10-1

Last four digits of any number you use to                                                          Date of payment change:
identify the debtor's account:                                                 3523                Must be at least 21 days after date of       06/01/2021
                                                                                                   this notice



                                                                                                   New total payment:
                                                                                                   Principal, interest, and escrow, if any $915.56

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:       $286.94                                    New escrow payment:            $288.11

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                 %                  New interest rate:                               %

                         Current principal and interest payment            $                       New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:           $                                      New mortgage payment:         $




Official Form 410S1                                              Notice of Mortgage Payment Change                                                      Page 1
PmtChgForm1215
2225-N-3200
         Case 20-11529-elf                     Doc        Filed 05/10/21 Entered 05/10/21 19:11:25                             Desc Main
                                                           Document     Page 2 of 7
Debtor 1                                           Bobby Jackson                               Case Number (if known)            20-11529-ELF
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Matthew Tillma                                                                   Date      05/10/2021
       Signature


Print:             Matthew Tillma                                                          Title    Authorized Agent for The Money Source Inc.
                    First Name            Middle Name             Last Name


Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                Page 2
PmtChgForm1215
2225-N-3200
  Case 20-11529-elf           Doc      Filed 05/10/21 Entered 05/10/21 19:11:25                     Desc Main
                                        Document     Page 3 of 7


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before May 10, 2021 via electronic notice unless otherwise stated.

Debtor               Via U.S. Mail
Bobby Jackson
7729 Fayette Street
Philadelphia, PA 19150

Debtors' Attorney
MICHAEL A. LATZES
Law Offices of Michael A. Latzes
1528 Walnut Street
Suite 700
Philadelphia, PA 19102

Chapter 13 Trustee
WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

                                                      Respectfully Submitted,
                                                      /s/ Matthew Tillma




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           2225-N-3200
                                                                                                     PmtChgCOS_0001
Case 20-11529-elf   Doc   Filed 05/10/21 Entered 05/10/21 19:11:25   Desc Main
                           Document     Page 4 of 7
Case 20-11529-elf   Doc   Filed 05/10/21 Entered 05/10/21 19:11:25   Desc Main
                           Document     Page 5 of 7
Case 20-11529-elf   Doc   Filed 05/10/21 Entered 05/10/21 19:11:25   Desc Main
                           Document     Page 6 of 7
Case 20-11529-elf   Doc   Filed 05/10/21 Entered 05/10/21 19:11:25   Desc Main
                           Document     Page 7 of 7
